EMPLOYMENT AGREEMENT

          This Employment Agreement (the “Agreement”) is made as of this 1st day
of April, 2009, by and between Floridian Bank (the “Bank”), and Thomas H.
Dargan, Jr. (the “Executive”).

WITNESSETH:

          WHEREAS, the Bank desires to retain the services of and employ the
Executive, and the Executive desires to provide services to the Bank, pursuant
to the terms and conditions of this Agreement.

          NOW, THEREFORE, in consideration of the promises and of the covenants
and agreements herein contained, the Bank and the Executive covenant and agree
as follows:

          1. Employment. Pursuant to the terms and conditions of this Agreement,
the Bank agrees to employ the Executive and the Executive agrees to render
services to the Bank as set forth herein.

          2. Position and Duties. During the term of this Agreement, the
Executive shall serve as Chairman and Chief Executive Officer of the Bank, and
shall undertake such duties, consistent with such titles, as may be assigned to
him from time to time by the Board of Directors of the Bank (referred to as the
“Board”), including management of all Bank personnel, serving on Board
committees as required in the Bank’s bylaws and as appointed from time to time
by the Board, keeping the Board informed of industry and regulatory developments
regarding the Bank, coordinating with Bank personnel and third parties to the
extent necessary to further the profitability and business of the Bank, and
assisting in keeping the Bank in compliance with applicable laws and
regulations. In performing his duties pursuant to this Agreement, the Executive
shall devote his full business time, energy, skill and best efforts to promote
the Bank and its business and affairs; provided that, subject to Sections 10, 12
and 13 of this Agreement, the Executive shall have the right to manage and
pursue personal and family interests, and make passive investments in
securities, real estate, and other assets, and also to participate in charitable
and community activities and organizations, so long as such activities do not
adversely affect the performance by Executive of his duties and obligations to
the Bank.

          3. Term. The term of employment pursuant to this Agreement shall be
for a period of three years, commencing with the date set forth above and
expiring (unless sooner terminated as otherwise provided in this Agreement or
unless otherwise renewed or extended as set forth herein) on the third
anniversary of this Agreement, which date, including any earlier date of
termination or any extended expiration date, shall be referred to as the
“Expiration Date.” Subject to the provisions of Section 8 of this Agreement, the
term of this Agreement and the employment of the Executive by the Bank hereunder
shall be deemed automatically renewed for successive periods of three years on
each anniversary date of this Agreement, until the Executive receives written
notice from the Bank

--------------------------------------------------------------------------------



that the term of this Agreement will not be automatically renewed. In the event
of the Executive’s receipt of such notice from the Bank that the term of this
Agreement will not be renewed, the term of this Agreement shall end on the
anniversary of this Agreement occurring three years after the anniversary date
first occurring after the date such notice is given. As an illustration of the
foregoing, if such notice were given by the Bank to the Executive on a date in
2010 before the first anniversary date of this Agreement, then term of this
Agreement would end on the anniversary date of this Agreement in 2013. If notice
were given by the Bank to the Executive on a date in 2010 after the first
anniversary date of this Agreement, then the term of this Agreement would end on
the anniversary date in 2014. After termination of the employment of the
Executive for any reason whatsoever, the Executive shall continue to be subject
to the provisions of Sections 9 through 21, inclusive, of this Agreement;
provided, however, that the Executive shall not be subject to the provisions of
Sections 12 and 13 where the employment of the Executive is terminated pursuant
to Section 8(e), or where the term of employment is not renewed pursuant to this
Section 3.

          4. Compensation. During the term of this Agreement, the Bank shall pay
or provide to the Executive as compensation for the services of the Executive
set forth in Section 2 hereof:

                    (a) A base annual salary of at least $200,000 payable in
such periodic installments consistent with other employees of the Bank (such
base salary to be subject to increase each year commencing with the first
anniversary of the date of this Agreement by amount equal to at least 5% of the
base salary for the prior twelve-month period); and

                    (b) Such individual bonuses and other compensation to the
Executive as may be authorized by the Board from time to time.

          5. Benefits and Insurance. The Bank shall provide to the Executive
such medical, health, and life insurance as well as any other benefits as the
Board shall determine from time to time. At a minimum, the Executive shall be
entitled to (i) participate in all employee benefit plans offered to the Bank’s
employees generally, and (ii) life insurance coverage (payable to such
beneficiary as the Executive may designate from time to time). The Bank also
shall pay (or reimburse the Executive) for the payment of a life insurance
policy maintained by the Executive on his life (currently the annual premium on
such policy is approximately $4,975), which such obligation shall terminate upon
the implementation by the Bank of a bank-owned life insurance policy as set
forth below. In addition, the Bank also shall implement a bank-owned life
insurance policy for the Executive as soon as may be allowable, providing for
the Executive to receive $140,000 annually for a period of 15 years following
age 65 (such payment to provide for survivorship benefits to his estate in the
event of his death) and subject to immediate vesting upon any change in control
of the Bank and forfeiture of benefits upon the resignation by the Executive of
his employment with the Bank or the termination of the Executive’s employment by
the Bank for cause.

          6. Vacation. The Executive may take up to four weeks of vacation time
as authorized by the Bank’s personnel policies and at such periods during each
year as the Board and the Executive

2

--------------------------------------------------------------------------------



shall determine from time to time. The Executive shall be entitled to full
compensation during such vacation periods.

          7. Reimbursement of Expenses; Automobile Allowance. The Bank shall
reimburse the Executive for monthly club dues, assessments and expenses; and
reasonable expenses incurred in connection with his employment hereunder subject
to guidelines issued from time to time by the Board and upon submission of
documentation in conformity with applicable requirements of federal income tax
laws and regulations supporting reimbursement of such expenses. The Executive
also shall be entitled to receive from the Bank a monthly automobile allowance
of $750.

          8. Termination. The employment of the Executive may be terminated as
follows:

                    (a) By the Bank, by action taken by its Board, at any time
and immediately upon written notice to the Executive if said discharge is for
cause. In the notice of termination furnished to the Executive under this
Section 8(a), the reason or reasons for said termination shall be given and, if
no reason or reasons are given for said termination, said termination shall be
deemed to be without cause and therefore termination pursuant to Section 8(f).
Any one or more of the following conditions shall be deemed to be grounds for
termination of the employment of the Executive for cause under this Section
8(a):

                              (i) If the Executive shall fail or refuse to
comply with the obligations required of him as set forth in this Agreement or
comply with the policies of the Bank established by the Board from time to time;
provided, however, that for the first such failure or refusal, the Executive
shall be given written warning (each providing at least a 10 day period for an
opportunity to cure), and the second failure or refusal shall be grounds for
termination for cause;

                              (ii) If the Executive shall have engaged in
conduct involving fraud, deceit, personal dishonesty, or breach of fiduciary
duty, or any other conduct, which in any such case has adversely affected, or
may adversely affect, the business or reputation of the Bank;

                              (iii) If the Executive shall have violated any
banking law or regulation, memorandum of understanding, cease and desist order,
or other agreement with any banking agency having jurisdiction over the Bank;

                              (iv) If the Executive shall have become subject to
continuing intemperance in the use of alcohol or drugs which has adversely
affected, or may adversely affect, the business or reputation of the Bank, or
has been convicted of a crime involving moral turpitude; or

                              (v) If the Executive shall have filed, or had
filed against him, any petition under the federal bankruptcy laws or any state
insolvency laws.

                              In the event of termination for cause, the Bank
shall pay the Executive only salary, vacation, and bonus amounts accrued and
unpaid as of the effective date of termination.

3

--------------------------------------------------------------------------------



                    (b) By the Executive upon the lapse of 30 days following
written notice by the Executive to the Bank of termination of his employment
hereunder for Good Reason (as defined below), which notice shall reasonably
describe the Good Reason for which the Executive’s employment is being
terminated; provided, however, that the Bank shall have the opportunity to cure
such Good Reason, during such 30 day period, and the Executive’s employment
shall continue in effect during such time. If such Good Reason shall be cured by
the Bank during such time, the Executive’s employment and the obligations of the
Bank hereunder shall not terminate as a result of the notice which has been
given with respect to such Good Reason. Cure of any Good Reason with or without
notice from the Executive shall not relieve the Bank from any obligations to the
Executive under this Agreement or otherwise and shall not affect the Executive’s
rights upon the reoccurrence of the same, or the occurrence of any other, Good
Reason. For purposes of this Agreement, the term “Good Reason” shall mean any
material breach by the Bank of any provision of this Agreement, any significant
reduction, without the Executive’s prior written consent, in the duties,
responsibilities, authority or title of the Executive as an officer of the Bank,
or if the Executive’s employment is terminated by the Bank for any reason other
than cause.

                    If the Executive’s employment is terminated by the Executive
for Good Reason, the Bank shall, for a period of 24 months after said
termination continue to pay to the Executive the base annual salary in effect
under Section 4(a) on the date of said termination (or, if greater, the highest
annual salary in effect for the Executive within the 36 month period prior to
said termination) plus an annual amount equal to any bonus paid by the Bank to
the Executive during the 12 month period prior to said termination.

                    (c) By the Executive upon the lapse of 30 days following
written notice by the Executive to the Bank of his resignation from the Bank for
other than Good Reason; provided, however, that the Bank, in its discretion, may
cause such termination to be effective at any time during such 30-day period. If
the Executive’s employment is terminated because of the Executive’s resignation,
the Bank shall be obligated to pay to the Executive any salary, vacation, and
bonus amounts accrued and unpaid as of the effective date of such resignation.

                    (d) If the Executive’s employment is terminated by the death
or disability (as defined in the disability plan maintained by the Bank) of the
Executive, this Agreement shall automatically terminate, and the Bank shall be
obligated to pay to the Executive or the Executive’s estate any salary,
vacation, and bonus amounts accrued and unpaid at the date of disability or
death.

                    (e) By the Executive or the Bank upon the closing of a
Change in Control in which case the Executive shall be entitled to receive
promptly thereafter an amount equal to two (2) times the average base annual
salary plus the average annual bonus received by the Executive during the three
year period prior to such termination. For purposes of this Agreement, a Change
in Control shall be deemed to have occurred at such time as (i) any “person” (as
that term is used in Sections 13(d) and 14(d) (2) of the Securities Exchange Act
of 1934, as amended) (the “Exchange Act”), is or becomes the beneficial owner
(as defined in Rule 13(d) under the Exchange Act) directly or indirectly, of
securities representing 50% or more of the combined voting power for election of

4

--------------------------------------------------------------------------------



directors of the then outstanding securities of Floridian Financial Group, Inc.
(the “Company”) or any successor of the Company; (ii) during any period of two
consecutive years or less, individuals who at the beginning of such period
constitute the Board cease, for any reason, to constitute at least a majority of
the Board, unless the election or nomination for election of each new director
was approved by the directors then still in office who were directors at the
beginning of the period; (iii) the shareholders of the Company approve any
reorganization, merger, consolidation or share exchange as a result of which the
common stock of the Company shall be changed, converted or exchanged into or for
securities of another corporation (other than a merger with a wholly-owned
subsidiary of the Company) or any dissolution or liquidation of the Company or
any sale or the disposition of 50% or more of the assets or business of the
Company; or (iv) the shareholders of the Company approve any reorganization,
merger, consolidation or share exchange unless (A) the persons who were the
beneficial owners of the outstanding shares of the common stock of the Company
immediately before the consummation of such transaction beneficially own more
than 50% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (B) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
Subsection (iv) (A) above immediately following the consummation of such
transaction is beneficially owned by each such person in substantially the same
proportion that each such person had beneficially owned shares of the Company
common stock immediately before the consummation of such transaction, provided
(C) the percentage described in Subsection (iv) (A) above of the beneficially
owned shares of the successor or survivor corporation and the number described
in Subsection (iv) (B) above of the beneficially owned shares of the successor
or survivor corporation shall be determined exclusively by reference to the
shares of the successor or survivor corporation which result from the beneficial
ownership of shares of common stock of the Company by the persons described in
Subsection (iv) (A) above immediately before the consummation of such
transaction.

                    (f) By the Bank, by action taken by its Board, at any time
if said discharge is without cause. If the Executive’s employment is terminated
by the Bank without cause, the Bank shall, for a period of 24 months after said
termination continue to pay to the Executive the base annual salary in effect
under Section 4(a) on the date of said termination (or, if greater, the highest
annual salary in effect for the Executive within the 36 month period prior to
said termination) plus an annual amount equal to any bonus paid by the Bank to
the Executive during the 12 month period prior to said termination.

                    (g) In the event that any consideration or other amount paid
or payable to the Executive under this Agreement, as well as any other
agreements between the Executive and the Bank and/or the Company constitutes or
is deemed to be an “excess parachute payment” within the meaning Code Section
280G(b) of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
other amended or successor provision) that is subject to the tax imposed
pursuant to Code Section 4999 (or any other amended or successor provisions)
(“Excise Tax”), the Company shall pay to Executive an amount (“Gross-Up Amount”)
that, after reduction of the amount of such Gross-Up Amount for all federal,
state, and local tax to which the Gross-Up Amount is subject (including the

5

--------------------------------------------------------------------------------



Excise Tax to which the Gross-Up Amount is subject) is equal to the amount of
the Excise Tax to which such amount constituting an excess parachute payment is
subject. For purposes of determining the amount of any Gross-Up Amount,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Amount is to be made and state and local income taxes at the highest marginal
rate of taxation in the state an locality of residence of Employee on the date
the excess parachute payment is made, net of the maximum reduction in federal
income taxes that could be obtained from the deduction of such state and local
taxes.

                    (h) (1) Notwithstanding anything in this Agreement to the
contrary, if the Executive is considered a Specified Employee (as defined
below), any benefit distributions which would otherwise be made to the Executive
due to a termination of employment which are limited under Code Section 409A
because the Executive is a Specified Employee, shall not be made during the
first six months following termination of employment. Rather, any distribution
which would otherwise be paid to the Executive during such period shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following the Termination of Employment. All subsequent
distributions shall be paid in the manner specified.

                              (2) For purposes of this Agreement, the term
“Specified Employee” means an employee who at the time of termination of
employment is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 4l6(i)(I)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 4l6(i)(5) at
any time during the 12-month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve-month period that begins on the first day of April following the close of
the identification period.

                    (i) Any amounts paid to the Executive under this Agreement
prior to the Executive’s termination of employment with the Company shall be
paid within two and one-half months following the end of the prior year and
shall be treated as short -term deferrals under Code Section 409A. Amounts paid
to the Executive after his termination of employment may be paid at any point
during the calendar year following the year to which the payment relates.

                    (j) This Agreement shall be interpreted and administered
consistent with Code Section 409A.

          9. Notice. All notices permitted or required to be given to either
party under this Agreement shall be in writing and shall be deemed to have been
given (a) in the case of delivery, when addressed to the other party as set
forth at the end of this Agreement and delivered to said address, (b) in the
case of mailing, three days after the same has been mailed by certified mail,
return receipt requested, and deposited postage prepaid in the U.S. Mails,
addressed to the other party at the address as set forth at the end of this
Agreement, and (c) in any other case, when actually

6

--------------------------------------------------------------------------------



received by the other party. Either party may change the address at which said
notice is to be given by delivering notice of such to the other party to this
Agreement in the manner set forth herein.

          10. Confidential Matters. The Executive is aware and acknowledges that
the Executive shall have access to confidential information by virtue of his
employment. The Executive agrees that, during the period of time the Executive
is retained to provide services to the Bank, and thereafter subsequent to the
termination of Executive’s services to the Bank for any reason whatsoever, the
Executive will not release or divulge any confidential information whatsoever
relating to the Bank or its business, to any other person or entity without the
prior written consent of the Bank. Confidential information does not include
information that is available to the public or which becomes available to the
public other than through a breach of this Agreement on the part of the
Executive. Also, the Executive shall not be precluded from disclosing
confidential information in furtherance of the performance of his services to
the Bank or to the extent required by any legal proceeding.

          11. Injunction Without Bond. In the event there is a breach or
threatened breach by the Executive of the provisions of Sections 10, 12, or 13,
the Bank shall be entitled to an injunction without bond to restrain such breach
or threatened breach, and the prevailing party in any such proceeding will be
entitled to reimbursement for all costs and expenses, including reasonable
attorneys’ fees in connection therewith. Nothing herein shall be construed as
prohibiting the Bank from pursuing such other remedies available to it for any
such breach or threatened breach including recovery of damages from the
Executive.

          12. Noncompetition. The Executive agrees that during the period of
time the Executive is retained to provide services to the Bank, and thereafter
for a period of one year subsequent to the termination of Executive’s services
to the Bank for any reason whatsoever (except where the employment of the
Executive is terminated by the Executive for Good Reason or pursuant to Section
8(e), or where the term of employment is not renewed pursuant to Section 3),
Executive will not enter the employ of, or have any interest in, directly or
indirectly (either as executive, partner, director, officer, consultant,
principal, agent or employee), any other bank or financial institution or any
entity which either accepts deposits or makes loans (whether presently existing
or subsequently established) and which has an office located within a radius of
50 miles of any office of the Bank; provided, however, that the foregoing shall
not preclude any ownership by the Executive of an amount not to exceed 5% of the
equity securities of any entity which is subject to the periodic reporting
requirements of the 1934 Act and the shares of Bank common stock owned by the
Executive at the time of termination of employment.

          l3. Nonsolicitation; Noninterference. The Executive agrees that during
the period of time the Executive is retained to provide services to the Bank,
and thereafter for a period of one year subsequent to the termination of
Executive’s services to the Bank for any reason whatsoever (except where such
termination is by the Executive for Good Reason or pursuant to Section 8(e), or
where the term of employment is not renewed pursuant to Section 3), the
Executive will not (a) solicit for employment by Executive, or anyone else, or
employ any employee of the Bank or any person who

7

--------------------------------------------------------------------------------



was an employee of the Bank within 12 months prior to such solicitation of
employment; (b) induce, or attempt to induce, any employee of the Bank to
terminate such employee’s employment; (c) induce, or attempt to induce, anyone
having a business relationship with the Bank to terminate or curtail such
relationship or, on behalf of himself or anyone else, compete with the Bank; (d)
knowingly make any untrue statement concerning the Bank or its directors or
officers to anyone; or (e) permit anyone controlled by the Executive, or any
person acting on behalf of the Executive or anyone controlled by an employee of
the Executive to do any of the foregoing.

          14.   Remedies: Arbitration. The Executive agrees that the
restrictions set forth in this Agreement are fair and reasonable. The covenants
set forth in this Agreement are not dependent covenants and any claim against
the Bank, whether arising out of this Agreement or any other agreement or
contract between the Bank and Executive, shall not be a defense to a claim
against Executive for a breach or alleged breach of any of the covenants of
Executive contained in this Agreement. It is expressly understood by and between
the parties hereto that the covenants contained in this Agreement shall be
deemed to be a series of separate covenants. The Executive understands and
agrees that if any of the separate covenants are held invalid or unenforceable,
such holding shall not release him from his obligations under the remaining
covenants of this Agreement. If in any proceeding, a court shall refuse to
enforce any or all of the separate covenants because taken together they are
more extensive (whether as to geographic area, duration, scope of business or
otherwise) than necessary to protect the business and goodwill of the Bank, it
is expressly understood and agreed between the parties hereto that those
separate covenants which, if eliminated or restricted, would permit the
remaining separate covenants or the restricted separate covenant to be enforced
in such proceeding shall, for the purposes of such proceeding, be eliminated
from the provisions of this Agreement or restriction, as the case may be.

                    Except as otherwise provided herein, in the event of any
controversy, dispute or claim arising out of, or relating to this Agreement, or
the breach thereof, or arising out of any other matter relating to Executive’s
employment with Employer or the termination of such employment, the parties may
seek recourse only for temporary or preliminary injunctive relief to the courts
having jurisdiction thereof and if any relief other than injunctive relief is
sought, Employer and Executive agree that such underlying controversy, dispute
or claim shall be settled by arbitration conducted in Daytona Beach, Florida in
accordance with this Section and the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”). The matter shall be heard and decided,
and awards rendered by a panel of three arbitrators (the “Arbitration Panel”).
The Bank and Executive shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”) and those two
arbitrators shall select a third arbitrator; provided, however, that in the
event the two arbitrators cannot agree on a third arbitrator, the AAA shall
select a third arbitrator from the Commercial Panel. The award rendered by the
Arbitration Panel shall be final and binding as between the parties hereto and
their heirs, executors, administrators, successors and assigns, and judgment on
the award may be entered by any court having jurisdiction thereof. The Bank and
Executive will each bear their own costs for legal representation in any
arbitration, except that the Arbitration Panel will have the authority to award
all remedies provided by applicable law, including recovery of attorney fees
when so provided by applicable law. The Bank and the Executive will each

8

--------------------------------------------------------------------------------



pay one-half of all arbitrators’ fees and other administrative fees in
connection with any arbitration hereunder; provided, however, that the
Arbitration Panel may require all or a portion of such fees and expenses to be
paid by one party or the other in the event the Arbitration Panel determines
that such party’s position in the arbitration proceeding was without merit.

          15. Invalid Provision. In the event any provision should be or become
invalid or unenforceable, such facts shall not affect the validity and
enforceability of any other provision of this Agreement. Similarly, if the scope
of any restriction or covenant contained herein should be or become too broad or
extensive to permit enforcement thereof to its full extent, then any such
restriction or covenant shall be enforced to the maximum extent permitted by
law, and Executive hereby consents and agrees that the scope of any such
restriction or covenant may be modified accordingly in any judicial proceeding
brought to enforce such restriction or covenant.

          16. Governing Law; Venue. This Agreement shall be construed in
accordance with and shall be governed by the laws of the State of Florida. The
sole and exclusive venue for any action arising out of this Agreement shall be a
federal or state court situated in Volusia County, Florida, and the parties to
this Agreement agree to be subject to the personal jurisdiction of such Court
and that service on each party shall be valid if served by certified mail,
return receipt requested or hand delivery.

          17. Attorneys’ Fees and Costs. In the event a dispute arises between
the parties under this Agreement and suit is instituted, the prevailing party
shall be entitled to recover his or its costs and attorneys’ fees from the
nonprevailing party. As used herein, costs and attorneys’ fees include any costs
and attorneys’ fees in any appellate proceeding.

          18. Binding Effect. The rights and obligations of the parties under
this Agreement shall inure to the benefit of and shall be binding upon their
respective successors and legal representatives.

          19. Effect on Other Agreements. This Agreement and the termination
thereof shall not affect any other agreement between the Executive and the Bank,
and the receipt by the Executive of benefits thereunder.

          20. Miscellaneous. The rights and duties of the parties hereunder are
personal and may not be assigned or delegated without the prior written consent
of the other party to this Agreement. The captions used herein are solely for
the convenience of the parties and are not used in construing this Agreement.
Time is of the essence of this Agreement and the performance by each party of
its or his duties and obligations hereunder.

          21. Complete Agreement. This Agreement constitutes the complete
agreement between the parties hereto and incorporates all prior discussions,
agreements and representations made in regard to the matters set forth herein.
This Agreement may not be amended, modified or changed except by a writing
signed by the party to be charged by said amendment, change or modification.

9

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

 

 

 

 

 

FLORIDIAN BANK

 

 

By:

Roxy Marrese, Jr.

 

 

--------------------------------------------------------------------------------

 

 

Director

 

 

 

 

“EXECUTIVE”

 

 

/s/ Thomas H. Dargan, Jr.

 

--------------------------------------------------------------------------------

 

Thomas H. Dargan, Jr.

 

Address:

   140 John Anderson Dr.

 

 

   Ormond Beach, FL 32176

10

--------------------------------------------------------------------------------